HON. JAMES T. SIKARAS County Attorney, Allegany County
This is in response to your letter received August 23, 1976, requesting an opinion of the Attorney General as to whether or not the Allegany County Board of Supervisors is authorized to assign the powers and duties of an industrial and commercial incentive board to the Allegany County Industrial Development Agency.
Chapter 278 of the Laws of 1976, amended the Real Property Tax Law, in relation to providing a partial exemption for certain public improvements outside the City of New York, by adding a new section 485-b to said Real Property Tax Law. Subdivision 8 of said section 485-b, provides, in part:
    "8. A county, city, outside the city of New York, town or village may, by local law, and a school district which levies school taxes may, by resolution, establish a board to be known as the industrial and commercial incentive board for the purpose of advising the governing board thereof of the exercise of their options available pursuant to subdivision seven of this section. * * * The powers and duties of an industrial and commercial incentive board may be assigned by the governing board to any other appropriate officer, board, body or commission of the county, city, town, village or school district, as the case may be." (Emphasis supplied.)
Laws of 1973, chapter 99, section 1, added to Title 2 of Article 18-A of the General Municipal Law a section 906-a, establishing the Allegany County Industrial Development Agency as a "body corporate and politic" to be governed under the provisions of Title 1 of Article 18-A of the General Municipal Law.
General Municipal Law, § 856(2), contained in Title 1 of Article 18-A, states, in part:
    "2. An agency shall be a corporate governmental agency, constituting a public benefit corporation. * * *" (Emphasis supplied.)
General Municipal Law, § 858, authorizes an industrial development agency, in part:
    "9. To make contracts and leases, and to execute all instruments necessary or convenient to or with any person, firm, partnership or corporation, either public or private;
*      *      *
    "12. To borrow money and to issue bonds and to provide for the rights of the holders thereof * * *." (Emphasis supplied.)
The Allegany County Industrial Development Agency is a public benefit corporation (General Municipal Law, § 856[2]). The term "public benefit corporation" is included in General Construction Law, § 65 (b)(3) in the more general term of "public corporation."
New York State Constitution, Article X, § 5, provides, in part:
    "No public corporation (other than a county, city, town, village, school district or fire district or an improvement district established in a town or towns) possessing both the power to contract indebtedness and the power to collect rentals,
charges, rates or fees for the services or facilities furnished or supplied by it shall hereafter be created except by special act of the legislature." (Emphasis supplied.)
In enacting Title 1 of Article 18-A of the General Municipal Law, the State Legislature declared in section 852 thereof that:
    "It is hereby declared to be the policy of this state to promote the economic welfare, recreation opportunities * * * encourage and develop recreation * * * commerce and industry through governmental action for the purpose of preventing unemployment and economic deterioration by the creation of industrial development agencies * * *.
*      *      *
    "The use of all such rights and powers is a public purpose essential to the public interest * * *."
General Municipal Law, § 856(1)(a), provides for the establishment of an industrial development agency by a specialact of the State Legislature.
We find nothing in the Municipal Home Rule Law or any other law whereby the Board of Supervisors of the County of Allegany would be empowered to legislate regarding the functions of the Allegany County Industrial Development Agency.
It is apparent that only the State Legislature would be empowered to legislate regarding the powers and functions of the Allegany County Industrial Development Agency.
The Allegany County Industrial Development Agency is a public corporation being distinct and apart from the municipal corporation of the County of Allegany. (Cuilla v. State,191 Misc. 528 [Court of Claims, 1948]; Driscoll v. Troy HousingAuthority, 6 A.D.2d 981 [3d Dept., 1958], revd. on other grounds6 N.Y.2d 513.)
From all of the foregoing, we conclude that the Allegany County Board of Supervisors is not authorized to assign the powers and duties of an industrial and commercial incentive board to the Allegany County Industrial Development Agency since said Agency is not "any * * * appropriate * * * board, body or commission of the county * * *" as referred to in Real Property Tax Law, §485-b(8).